J-A32041-15


                             2016 PA Super 71

MAX G. LOUGHMAN AND KELLY L.                 IN THE SUPERIOR COURT OF
LOUGHMAN, HUSBAND AND WIFE AND                     PENNSYLVANIA
VAN J. LOUGHMAN AND EILEEN
LOUGHMAN, HUSBAND AND WIFE, AND
JOHN J. LOUGHMAN

                        Appellants

                   v.

EQUITABLE GAS COMPANY, LLC;
EQUITRANS, L.P.: MCNAY RENTALS
LIMITED PARTNERSHIP; MORRIS
TOWNSHIP; EQT PRODUCTION
COMPANY

                        Appellees                 No. 155 WDA 2015


            Appeal from the Order Entered December 29, 2014
             In the Court of Common Pleas of Greene County
                     Civil Division at No: AD 462-2012


BEFORE: SHOGAN, OTT, and STABILE, JJ.

OPINION BY STABILE, J.:                          FILED MARCH 22, 2016

     Max G. Loughman and Kelly L. Loughman, husband and wife, Van J.

Loughman and Eileen Loughman, husband and wife, and John J. Loughman

(collectively “Appellants”) appeal from the December 29, 2014 order entered

in the Court of Common Pleas of Greene County, denying their motion for

summary judgment in the declaratory judgment action they filed against

Equitable Gas Company, LLC (“Equitable”), Equitrans, L.P. (“Equitrans”),
J-A32041-15


McNay Rentals Limited Partnership, Morris Township and EQT Production

Company (“EQT”) (collectively “Appellees”).1 Following review, we affirm.

       The   trial   court   provided     the    following   factual   and   procedural

background:

       On August 11, 1966, Dorothy Loughman entered into a lease
       with [Equitable] of the oil and gas under her tract of
       approximately 250 acres in Morris Township, Greene County. By
       the terms of the lease Equitable acquired the right to produce oil
       and gas and “to inject gas for storage or repressuring in the
       substrata and to remove same therefrom by pumping or
       otherwise.” The lease provided for a flat rent for each producing
       well, delay rent of $250.00 [] per year, and storage rent of
       $500.00 per year, or $2.00 per acre per year.

       [Appellants] are the successors of Dorothy H. Loughman. On
       April 18, 2012, they filed an action asking that the court declare
       that the lease had terminated because of the failure of
       [Equitable] or its assigns to produce any oil or gas since the
       lease was signed. The [second amended] complaint also ask[ed]
       that [the trial court] find that the lease [was] severed by the
       assignment of the [production] rights to an affiliated entity, and
       that therefore whether or not the right to store gas has been
       preserved, the right to produce gas has been terminated.

Trial Court Opinion (“T.C.O.”), 12/12/14, at 1-2.2

       On June 11, 2013, Appellants filed a motion for summary judgment

asking the trial court to declare that all production-related rights under the

____________________________________________


1
  In their brief, Appellants note that “McNay and Morris Township were
included as nominal defendants because Equitable claimed that they were
necessary parties to the action. The Second Amended Complaint did not
assert any claims against these nominal defendants.” Appellants’ Brief at 4.
2
 Equitable assigned the lease to Equitrans on April 1, 1988. On February
24, 2011, Equitrans sublet the production rights to EQT.



                                           -2-
J-A32041-15


lease were terminated. Appellants contended that a 2011 sublease treated

production rights and storage rights as severable; that production and

storage rights were severable under the terms of the lease; and that

production rights were terminated because no oil or gas well was ever drilled

on the property. Appellants’ Motion for Summary Judgment, 6/11/13, at 6-

9.   Appellees countered that the sublease did not sever production and

storage rights; that the 1966 lease clearly reflects that the parties did not

intend to make the lease severable; and that the production rights are not

severable from the storage rights under the terms of the 1966 lease.

Appellees’ Response to Motion for Summary Judgment, 7/15/13, at 10-16.

       By order entered December 29, 2014, the trial court denied

Appellants’ motion and issued an accompanying Memorandum.              The trial

court concluded—as it had done in a similar case involving a “virtually

identical” lease3—that “the lease was not severable and had been held by

the Lessee, or its assigns, by paying the storage rents provided for in the

lease.”    T.C.O., 12/29/14, at 2-3.           While acknowledging there was no

comparable sublease in the Warren case, the trial court determined the

sublease did not alter the outcome because it was simply a sublease and the

2011 sublease was of little use in determining the intent of the parties to the

1966 lease (“Loughman Lease”). Id. at 3.
____________________________________________


3
 Warren v. Equitable Gas Co., A.D. No. 262 of 1991 (C.C.P. Greene Co.,
April 22, 2014), aff’d, 120 A.3d 369 (Pa. Super. 2015) (Table).



                                           -3-
J-A32041-15


        Appellants filed this timely appeal.             The trial court did not order

Appellants to file a concise statement of errors pursuant to Pa.R.A.P.

1925(b) and no concise statement was filed.4

       In   this   appeal,   Appellants        present   one   issue   for   this   Court’s

consideration:

       Do the production rights of an oil and gas lease terminate when
       no oil or gas has been produced in the almost half century since
       the lease was executed, the lessee has treated the production
       rights as severable from the storage rights by carving out and
       transferring those production rights (and the related payment
       obligations) to a third party and the production and storage
       rights under the lease are severable by their terms?

____________________________________________


4
  On February 24, 2015, this Court entered a per curiam rule to show cause
why this appeal should not be dismissed as interlocutory or, alternatively, be
transferred to Commonwealth Court in light of Morris Township’s role as a
party to the action. By letter dated March 10, 2015, counsel for Appellants
responded that the trial court’s denial of summary judgment could have the
effect of declaring the rights of the parties and, as such, is immediately
appealable (citing Nat’l Cas. Co. v. Kinney, 90 A.3d 747 (Pa. Super. 2014)
and 42 Pa.C.S.A. § 7532). Counsel further replied that the appeal was
within the jurisdiction of this Court as a contract case (citing Ribarchak v.
Municipal Auth. of Monongahela, 44 A.3d 706, 707 n.1 (Pa. Cmwlth.
2012)).

On March 20, this Court entered a per curiam order discharging the rule
based on the response to the February 24 order but noting the ruling “is not
binding upon this Court as a final determination of the propriety of the
appeal. Counsel are advised that the issue may be visited by the panel []
assigned to the case, and counsel should be prepared to address, in their
briefs or at the time of oral argument, any concerns the panel may have
concerning this issue.” Per Curiam Order, 3/20/15, at 1.

We find Appellants’ reliance on Kinney and Ribarchak appropriate. Having
determined the appeal is properly before us, we shall proceed to consider
the merits of Appellants’ appeal.



                                           -4-
J-A32041-15


Appellants’ Brief at 3.

      When reviewing the trial court’s disposition of a summary judgment

motion, this Court employs the following standard:

      We view the record in the light most favorable to the non-
      moving party, and all doubts as to the existence of a genuine
      issue of material fact must be resolved against the moving party.
      Only where there is no genuine issue as to any material fact and
      it is clear that the moving party is entitled to a judgment as a
      matter of law will summary judgment be entered. Our scope of
      review of a trial court’s order granting or denying summary
      judgment is plenary, and our standard of review is clear: the
      trial court’s order will be reversed only where it is established
      that the court committed an error of law or abused its discretion.

Szymanowski v. Brace, 987 A.2d 717, 721-22 (Pa. Super. 2009) (citations

omitted).

      The Loughman Lease included the following terms:

             The lessee shall have during the term of this lease the
      exclusive right to drill upon said land for natural gas and
      petroleum oil, including the right to close out, drill deeper and
      operate any abandoned or plugged well or wells located on said
      land for the production of gas and/or oil, or to use said well or
      wells for the storage of gas, subject to all of the terms and
      conditions of this lease, as though said well or wells had been
      drilled as a new well after the execution of this lease, to inject
      gas for storage or repressuring in the substrata and to remove
      same therefrom by pumping or otherwise; the right to construct
      and maintain pipe lines, gates, drips and other accessories for or
      in connection with the transportation of gas and oil produced
      from said land or for the storage of gas therein; the right to use
      sufficient water and gas from said land for drilling and operating
      thereon; . . .

            To have and to hold the said land and privileges for the
      said purposes for and during a period of Ten (10) Years from
      October 7, 1966, and as long after commencement of
      operations as said land is operated for the exploration or
      production of gas or oil, or as gas or oil is found in paying

                                    -5-
J-A32041-15


      quantities thereon, or stored thereunder or as long as said
      land is used for the storage of gas or the protection of gas
      storage on lands in the general vicinity of said land. The
      Lessee shall be the sole judge of when and if said land is
      being used for the storage of gas or the protection of gas
      storage on lands in the general vicinity of said land.

      ...

      [U]nless a well is previously completed upon said land, the
      Lessee shall[,] beginning on the 7th day of October, 1966, and
      continuing until a well is completed or this Lease is surrendered
      or this lease is used for the storage of gas or the protection of
      gas storage on lands in the general vicinity of said land, pay to
      the Lessor, quarterly in advance the sum of Sixty two and
      50/110 ($62.50) as a carrying rent in lieu of development, on
      the entire acreage for the three (3) months following the date of
      said payment, said sum being at the rate of One dollar per acre
      per annum.

             When said land is used for the storage of gas (but there is
      no well on said land), or for the protection of gas storage on
      lands in the general vicinity the Lessee covenants and agrees to
      pay to the Lessor quarterly in advance an annual storage rent of
      Five Hundred and No/100 ($500.00) Dollars at the rate of Two
      Dollars per acre per annum until a well is completed or this lease
      is surrendered.

Loughman Lease, 8/11/66, at 2 (unnumbered) (emphasis added).

      By Conveyance, Assignment and Transfer dated April 1, 1988 (“1988

Assignment”), Equitable conveyed to Equitrans various oil and gas leases

and associated rights, including the Loughman Lease.            By Sublease

Agreement effective February 24, 2011, Equitrans sublet to EQT the

production rights to the oil and gas in the lands covered by the Loughman

Lease.   The terms of the Sublease Agreement included an assignability

clause, which provided in relevant part that “[t]he parties shall have the

right to assign, encumber, transfer, or sublet their rights granted hereunder”

                                    -6-
J-A32041-15


but that any such assignment “shall be subordinate to this Agreement.”

Further, “[t]he parties expressly agree that it is not their intent to sever the

production and storage rights under the Leases through any assignment of

this Agreement.” Sublease Agreement, 2/24/11, at 3. The agreement also

established the duration of the agreement, directing that:

      This Agreement shall remain in effect as to each Lease for the
      term of each such Lease, provided however, that the Sublessee
      may in its discretion surrender its rights hereunder in an
      individual Lease; upon such a surrender, the non-severed
      production rights associated with the specific Lease shall
      automatically revert back to Sublessor . . . .

Id. at 5.

      Against that backdrop, recognizing the parties do not contend there

are any unresolved issues of material fact, we must determine whether the

trial court committed error of law or abused its discretion by denying

summary judgment based on its conclusion that production and storage

rights included in the Loughman lease were not severed by assignment of

production rights under the 2011 Sublease Agreement.

      When faced with a contract dispute, we are guided by the following

principles:

      The interpretation of any contract is a question of law and this
      Court’s scope of review is plenary. Moreover, we need not defer
      to the conclusions of the trial court and are free to draw our own
      inferences. In interpreting a contract, the ultimate goal is to
      ascertain and give effect to the intent of the parties as
      reasonably manifested by the language of their written
      agreement. When construing agreements involving clear and
      unambiguous terms, this Court need only examine the writing
      itself to give effect to the parties’ understanding. This Court


                                     -7-
J-A32041-15


       must construe the contract only as written and may not modify
       the plain meaning under the guise of interpretation.

Szymanowski, 987 A.2d at 722 (quotations and internal citations omitted).

       As Appellees correctly observe, oil and gas leases are subject to the

same contract law principles that apply to contract interpretation generally.

Appellees’ Brief at 10 (citing J.K. Willison v. Consolidation Coal Co., 637

A.2d 979 (Pa. 1994)). “When a writing is clear and unequivocal, its meaning

must be determined by its contents alone.” Id. at 11 (quoting Murphy v.

Duquesne University of the Holy Ghost, 777 A.2d 418, 429 (Pa. 2001)

(additional citations omitted)).       “[W]e must be mindful that the object in

interpreting instruments relating to oil and gas interests, like any written

instrument, is to ascertain and effectuate the intention of the parties.”

Szymanowski, 987 A.2d at 720 (quotations and citations omitted).

       In Jacobs v. CNG Transmission Corp., 772 A.2d 445 (Pa. 2001),

our Supreme Court examined the severability of production and storage

rights.5    The Court concluded that the intent of the parties should be


____________________________________________


5
  Jacobs involved two questions certified to our Supreme Court by the Third
Circuit Court of Appeals. The Supreme Court “directed the parties to brief
two questions: (1) whether a finding that the contract between the parties is
ambiguous is a prerequisite to applying the doctrine of severability set forth
in Heilwood Fuel Co. v. Manor Real Estate Co., 405 Pa. 319, 175 A.2d
880 (1961); and (2) whether Pennsylvania jurisprudence recognizes an
implied covenant to develop and produce oil or natural gas that imposes
upon the lessee the obligation to attempt to produce oil and gas from the
leased property.” Id. at 446.



                                           -8-
J-A32041-15


examined if the language of the contract does not clearly address the issue

of severability. Id. at 450. The Court held:

      [A]bsent express language that a contract is entire, a court may
      look to the contract as a whole, including the character of the
      consideration, to determine the intent of the parties as to
      severability and may also consider the circumstances
      surrounding the execution of the contract, the conduct of the
      parties, and any other factor pertinent to ascertaining the
      parties’ intent. The court need not make a specific predicate
      finding of ambiguity before undertaking the inquiry—indeed, if
      the contract were crystal clear as to the parties’ intent,
      severability likely would not be a contested issue.

Id. at 452.

      Unquestionably, the Loughman Lease does not include express

language that the contract is entire. However, looking at the contract as a

whole, it is clear that the lease does include disjunctive language addressing

the duration of the contract, specifying it will remain in effect as long as the

“land is operated for the exploration or production of gas or oil, or as gas or

oil is found in paying quantities thereon, or stored thereunder or as long as

said land is used for the storage of gas or the protection of gas storage on

lands in the general vicinity of said land.” Loughman Lease, 8/11/66, at 2

(unnumbered) (emphasis added). Further, “[t]he Lessee shall be the sole

judge of when and if said land is being used for the storage of gas or the

protection of gas storage on lands in the general vicinity of said land.” Id.

(emphasis added).

      Appellants argue that “the use of the term ‘or’ . . . confirms that the

production rights and storage rights . . . are separate and divisible rights

                                     -9-
J-A32041-15


that can be, as the parties have treated them here, severable.” Appellants’

Reply Brief at 7. They contend that by subletting production rights to EQT in

2011, Equitrans demonstrated its intent to sever production and storage

rights and, in fact, did sever them.        Appellants’ Brief at 16.      While

recognizing its lack of binding authority, Appellants suggest that K & D

Holdings, LLC v. Equitrans, L.P., Civil Action No. 5:13-cv-152 (N.D.W.Va.

September 30, 2014), is instructive.   In that case, a West Virginia district

court considered the severability of production and storage rights under a

lease similar to the Loughman Lease. The district court concluded the lease

was severable.   However, the Fourth Circuit Court of Appeals has since

overturned that ruling based on the language of the leases, holding:

     In this case, a fair construction of the terms of the Lease
     compels the conclusion that the Lease was intended to be entire,
     not divisible.   To hold otherwise would be to ignore the
     disjunctive use of the word “or” in the Durational Provision. The
     Lease expressly sets out a list of activities and makes plain that
     engaging in any one of them constitutes an exercise of rights
     such that the entirety of the Lease would remain in effect. As
     the West Virginia Supreme Court of Appeals has held, the word
     “or” . . . in the absence of a contrary intent of the parties
     appearing from other parts of the lease, [shall] be given its
     ordinary meaning and not considered as meaning “and.”

K & D Holdings, LLC v. Equitrans, L. P., 2015 WL 9461340, at *4 (4th

Cir. December 28, 2015) (citation and internal quotations omitted).

     We recognize that the trial court’s Memorandum did not provide an in-

depth analysis of the Loughman Lease.       The trial court simply adopted its

findings from another case involving a “virtually identical” lease and


                                   - 10 -
J-A32041-15


concluded the Loughman Lease remained in effect.         However, as noted

above, we are cognizant that the interpretation of any contract is a question

of law for which our review is plenary.     Szymanowski, 987 A.2d at 722.

Therefore, we need not defer to the conclusions of the trial court and are

free to draw our own inferences. Id.

      Based on our review of the record, including the Loughman Lease, the

1988 Assignment, and the Sublease Agreement, we find that the durational

provisions of the Loughman Lease are clearly and unambiguously written in

the disjunctive and provide that the Loughman Lease shall continue during

either production or storage.     Further, the 2011 Sublease Agreement

specifically expresses Equitrans’ intent, as assignee of the Loughman Lease,

not to sever production and storage rights. Sublease Agreement, 2/24/11,

at 3. Moreover, in the event EQT as sublessee elected to surrender its rights

in an individual lease, the non-severed production rights associated with the

Loughman Lease would automatically revert to Equitrans.           Id. at 5.

Recognizing that our goal is to ascertain and effectuate the intention of the

parties, see Szymanowski, supra, our examination of the contracts leads

us to conclude the parties intended the Loughman Lease to be nonseverable.

      We discern no error of law or abuse of discretion on the part of the

trial court for concluding the Loughman Lease is not severable and, in turn,

denying Appellants’ motion for summary judgment. Therefore, we affirm the

trial court’s order.


                                   - 11 -
J-A32041-15


      Order affirmed. Case remanded for further proceedings. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/22/2016




                                  - 12 -